DISMISS and Opinion Filed February 5, 2018.




                                            In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                      No. 05-17-01324-CV

                  IN THE INTEREST OF A.I.B. AND R.B.S., CHILDREN

                      On Appeal from the 254th Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. DF-17-10830

                             MEMORANDUM OPINION
                          Before Justices Francis, Brown, and Stoddart
                                  Opinion by Justice Stoddart
       Before the Court is appellant’s motion to dismiss the appeal. Appellant informs the Court

that he no longer wishes to pursue this appeal. Accordingly, we grant the motion and dismiss the

appeal. See TEX. R. APP. P. 42.1(a)(1).




                                                /Craig Stoddart/
                                                CRAIG STODDART
171324F.P05                                     JUSTICE
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                      JUDGMENT

 IN THE INTEREST OF A.I.B. AND                     On Appeal from the 254th Judicial District
 R.B.S., CHILDREN                                  Court, Dallas County, Texas
                                                   Trial Court Cause No. DF-17-10830.
 No. 05-17-01324-CV                                Opinion delivered by Justice Stoddart.
                                                   Justices Francis and Brown participating.

       In accordance with this Court’s opinion of this date, the appeal is DISMISSED.

       It is ORDERED that appellee Cinthia Carolina Sanchez recover her costs of this appeal
from appellant Jose Maria Barrera Soto.


Judgment entered this 5th day of February, 2018.




                                             –2–